Citation Nr: 0719652	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
compression neuropathy, pain, and weakness, left upper 
extremity, associated with cervical spondylosis, status/post 
C5-6 and C6-7 fusion with history of thoracic outlet syndrome 
(minor shoulder).

2.  Entitlement to a current compensable rating for 
compression neuropathy, pain, and weakness, left upper 
extremity, associated with cervical spondylosis, status/post 
C5-6 and C6-7 fusion with history of thoracic outlet syndrome 
(minor shoulder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in October 1999 with 
over 23 years of service.

This matter is on appeal from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

Given the veteran's contentions expressed during the pendency 
of the appeal and the procedural development presented in 
this case, the issues before the Board are as listed on the 
title page.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2007.  A transcript of the hearing is of 
record.

The issue of entitlement to a current compensable rating is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  At the time of the effective date of the reduction in 
January 2004, the veteran's left upper extremity disability 
rating of 20 percent had been in effect since September 2001, 
less than five years.

3.  At the time of the reduction, improvement was shown in 
the veteran's left upper extremity disability as his 
radiculopathy was resolved and he was asymptomatic.


CONCLUSION OF LAW

The criteria for a restoration of a 20 percent evaluation for 
compression neuropathy, pain, and weakness, left upper 
extremity, associated with cervical spondylosis, status/post 
C5-6 and C6-7 fusion with history of thoracic outlet syndrome 
(minor shoulder) have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8510 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the disability rating for his left 
upper extremity neuropathy was improperly reduced from 20 
percent to 0 percent by rating decision dated in October 
2003.  He asserts, in essence, that his disability had not 
improved and that he was entitled to maintain a 20 percent 
rating through the current time.   

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2006).  

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  

The veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h) (2006).

Procedurally, the RO granted entitlement to service 
connection for left upper extremity neuropathy by rating 
decision dated in April 2002, and assigned a 20 percent 
rating effective to September 2001.  In December 2002, the 
veteran filed a claim for an increased rating based on 
impending cervical spine surgery.  He underwent surgery in 
December 2002 and was granted a temporary total rating 
effective December 2002 by rating decision dated in February 
2003, with a 10 percent rating assigned effective April 1, 
2003, pending a post-convalescence examination.  

The veteran underwent a VA examination in March 2003.  Based 
on that examination and other evidence of record, the RO 
proposed to reduce the left upper extremity disability from 
20 percent to a noncompensable evaluation in a July 2003 
rating decision.  He was notified by letter that same month.  
He disagreed and requested a pre-determination hearing, which 
was held in August 2003.  Additional evidence was 
subsequently associated with the claims file.  

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his left 
upper extremity disability.  Specifically, the RO issued a 
rating decision in July 2003 proposing the reduction in the 
veteran's 20 percent rating, and he was notified of the 
proposed action by letter dated that same month.    

Thereafter, the proposed reduction to 0 percent was 
effectuated in an October 2003 rating decision and made 
effective January 1, 2004.  He was notified of the reduction 
by letter that same month.  As such, the RO's reduction of 
the evaluation of the veteran's left upper extremity 
disability was procedurally in accordance with the provisions 
of 38 C.F.R. § 3.105.

The veteran submitted correspondence dated in November 2003 
in which he stated that he disagreed with the decision about 
his disability.  This constitutes a Notice of Disagreement 
(NOD) with the October 2003 reduction.  See Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  Consequently, a Statement of 
the Case (SOC) was issued in December 2004 as required by 38 
C.F.R. § 19.26, and an appeal was filed in January 2005 on 
the issue of the reduction.  

As previously noted, during the course of the appeal, 
particularly during the hearing before the Board in March 
2007, the veteran indicated an intent to include a separate 
claim for an increased rating.  See also March 2006 and 
January 2007 SSOCs.  As such, separate issues are listed on 
the title page.  

Turning to the issue of the decision to reduce the veteran's 
evaluation itself, the Board notes that under 38 C.F.R. § 
3.344, if a rating has been in effect for 5 years or more, 
there must be material improvement in the disability before 
there is any rating reduction.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286-87 (1992).  Thus, for disabilities which 
have continued for 5 years or more, the issue is whether 
material improvement in a veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

However, those provisions do not apply to disabilities which 
have not become stabilized and are likely to improve.  Re-
examinations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (2006).

In this case, the grant of service connection for the 
veteran's left upper extremity disability was initially made 
effective to September 20, 2001.  The RO reduced the 
disability effective January 1, 2004, a period of less than 
five years.  Therefore, the threshold issue is whether 
improvement was shown at the time of the reduction.

The veteran is rated under DC 8510 for left (minor) upper 
extremity neuropathy.    A 20 percent evaluation will be 
assigned for mild incomplete paralysis of the upper radicular 
group.  The upper radicular group is responsible for all 
shoulder and elbow movements but hand and wrist movements are 
not affected.  The general rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.

Turning first to the February 2002 VA neurologic examination, 
which established the initial rating, the veteran complained 
of stiffness and neck pain flaring two to three times per 
week and headaches.  The examiner reflected on the veteran's 
past medical history.  A physical examination revealed good 
grip strength, no atrophy of the hands or forearms, 5/5 
muscle strength, and reflexes were 2+ throughout.

The final diagnoses included cervical dysfunction with 
degenerative joint disease, status/post laminectomy at C5-6 
with pain residuals, primarily radiating into the shoulder 
areas and between the shoulder blades.  The veteran also had 
cramping pain in the deltoid, biceps, and the hands.  The 
examiner noted that these symptoms were exacerbated by 
repetitive use of the hands and use of the arms over the 
head.  In December 2002, the veteran underwent surgery.  

The Board stresses that this analysis is based on a rating 
reduction, rather than an increased rating.  See Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992).  As noted above, the 
provisions of 38 C.F.R. § 3.344(a) & (b) do not apply because 
the veteran's disability rating had not been in effect for 
more than 5 years.  Nonetheless, the Board finds that the 
examination which formed the basis of the reduction was as 
full and complete as the examination which formed the basis 
for the original grant.    

Specifically, in March 2003, a post-convalescence examination 
was performed to establish a disability rating.  Both the 
February 2002 examination and the March 2003 examination 
focused on the veteran's neurological assessment, which is 
the relevant diagnostic code under which he is rated.  
Further, both examinations were conducted by the same 
examiner.  This strongly suggests that the examinations were 
conducted in essentially the same over-all manner.  

In addition, both examination reports reveal that the 
examiner reviewed the veteran's medications, related his 
subjective complaints, addressed the past medical and 
occupational history, including diagnostic testing, and 
conducted a complete physical examination.  In both 
examinations, gait, cranial nerves, sensory, motor, 
musculature, reflexes, and coordination were tested.   

While range of motion testing was performed in the February 
2002 examination but not the March 2003 examination, the 
Board notes that findings related to limitation of motion of 
the neck primarily address the separately-rated cervical 
spondylosis (which was not reduced).  As such, the absence of 
range of motion testing in the subsequent examination does 
not make it less thorough.  Similarly, height and weight were 
not reported in the subsequent examination but this likewise 
has little application to the neurological status of the 
veteran's left upper extremity.

Turning now to the findings of the March 2003 VA examination, 
the veteran related that he felt better after the December 
2002 surgery.  He indicated that he did not have the burning 
pain or intense aching in the arm and was able to work with 
the arm at the shoulder level or above.  

Physical examination revealed that strength was 5/5, there 
was no apparent atrophy, intrinsic muscles of the hands were 
normal, coordination testing was normal, sensory examination 
was intact throughout with the exception of the first finger 
of the right hand, reflexes were 2+, pulses were checked with 
the veteran's arms elevated and there was no decrease in 
pulses, no numbness, and no discomfort.  The final diagnoses 
included history of left C-6 radiculopathy currently resolved 
and asymptomatic.

Private clinical records were also reviewed.  In a January 
2003 follow-up neurosurgery clinic note, the veteran reported 
a 90-95% improvement in right-sided radicular symptoms.  
There were no complaints related to the left upper extremity.  
Strength was reported as 5/5 on the left, and no diminished 
sensation on the left was noted.  In a February 2003 clinic 
note, he was doing "extremely well" after surgery.  

Given that the veteran's left upper extremity neuropathy was 
completely asymptomatic at the time of the post-convalescence 
examination and the absence of post-surgical complaints 
related to the left upper extremity, it was apparent that his 
symptoms no longer warranted a 20 percent rating.  

The Board has also considered the veteran's testimony at a 
pre-determination hearing in September 2003 and before the 
Board in March 2007.  At the pre-determination hearing, the 
veteran asserted that he had pain in both of his shoulders 
with repetitive use that had improved with surgery but was 
still present.  He reflected that his endurance was not what 
it once was.  He was looking for employment and used pain 
mediation only to sleep at night.  

His wife testified that he needed frequent breaks when doing 
yard work.  There were no activities that he had to give up, 
it just took him longer to do them.  

At the hearing before the Board, the veteran primarily 
addressed his current symptomatology and reflected that he 
had positional pain in his arm with a burning sensation in 
his shoulder if he lifted it over his head.  He indicated 
that a motor vehicle accident exacerbated his condition.  He 
stressed that anything using his arms over his head bothered 
him and that he had to swap arms often when carrying 
something.  

The veteran further testified that he was right-hand 
dominant.  He estimated his current pain level at 1-1.5, on a 
regular day it was 2-2.5, and on a bad day 3-4 out of 10.  He 
thought that the biggest impact of his condition was his 
ability to do routine work around the house.  He acknowledged 
that his symptoms were better directly following surgery but 
that he continued to have positional pain.

The Board has reviewed the veteran's and his wife's sworn 
testimony and his written statements.  However, the Board 
places greater probative value on the objective evidence of 
record reflecting that the veteran's left upper extremity 
disability was asymptomatic at the time of the reduction.  

To the extent that he maintains that the condition has 
worsened, this will be addressed in the separate claim for an 
increased rating discussed in the Remand portion of this 
decision.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated for purposes of a 
reduction, more probative than the subjective complaints of 
worsening symptomatology.

In sum, the Board finds that the reduction was procedurally 
correct under the provisions of 38 C.F.R. § 3.105.  In 
addition, applying the criteria of DC 8510 to the evidence 
above, improvement in the veteran's clinical picture was 
shown at the time of the reduction.  Therefore, restoration 
of a 20 percent rating is not warranted. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

While the veteran did not receive a VCAA letter, per se, the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  
Specifically, he was given notice of a proposed rating in 
August 2003, told that he could request a pre-determination 
hearing, and was provided sufficient opportunity to present 
additional argument and evidence in opposition to the 
proposed action.  Thus, he was notified of the necessary 
information to substantiate his claim for restoration prior 
to the reduction itself.  

The veteran was given further notice and a meaningful 
opportunity to participate effectively in the processing of 
his claim after the reduction was effectuated by rating 
decision and notification letter dated in October 2003.  
Moreover, he requested and was provided with a hearing before 
the Board in March 2007.  In addition, he underwent a post-
convalescence VA examination and additional private clinical 
records for the relevant period were associated with the 
claims file.  

The Board finds that the compliance provisions of 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 satisfy the notification 
requirements of VCAA. The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA and 
the Board finds that the provisions of the VCAA have been 
fully satisfied.  Therefore, the Board finds that no further 
action is necessary under the mandate of the VCAA.


ORDER

Entitlement to restoration of a 20 percent evaluation 
assigned for compression neuropathy, pain, and weakness, left 
upper extremity, associated with cervical spondylosis, 
status/post C5-6 and C6-7 fusion with history of thoracic 
outlet syndrome (minor shoulder) is denied.


REMAND

Having determined that the reduction was proper, the Board 
will next address the issue to the extent that the veteran 
claims a current increased rating for a left upper extremity 
disability.  At the hearing before the Board, he testified 
that he experienced a burning sensation when he raised his 
left arm over his head.  While he underwent a VA examination 
in December 2005, there were no findings made with respect to 
the left upper extremity.  Therefore, the Board finds that a 
remand is needed to assess the current level of disability.

Moreover, the veteran should be notified of his due process 
rights under the VCAA with respect to the current claim for 
an increased rating.  Further, in order to make certain that 
all records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there are any additional records that should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  If there are additional private 
clinical records which have not already 
been associated with the claims file the 
veteran should be asked to provide those 
records or to sign the appropriate 
release for VA to obtain them.

3.  Make arrangements for the veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
service-connected left upper extremity 
radiculopathy.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


